EXHIBIT 10.2

PepsiCo, Inc.

2007 LONG-TERM INCENTIVE PLAN

(as amended and restated effective September 13, 2007)

 

1.

Purposes.

The purposes of the Plan are to provide long-term incentives to those persons
with significant responsibility for the success and growth of PepsiCo and its
subsidiaries, divisions and affiliated businesses, to associate the interests of
such persons with those of PepsiCo’s shareholders, to assist PepsiCo in
recruiting, retaining and motivating a diverse group of employees and outside
directors on a competitive basis, and to ensure a pay for performance linkage
for such employees and outside directors. If approved by PepsiCo’s shareholders,
the Plan shall replace the 2003 Long-Term Incentive Plan, and no further awards
shall be made under the 2003 Long-Term Incentive Plan.

 

2.

Definitions.

For purposes of the Plan:

 

 

(a)

“2003 Long-Term Incentive Plan” means the PepsiCo, Inc. 2003 Long-Term Incentive
Plan, as amended and restated from time to time.

 

 

(b)

“Award” means a grant of Options, Stock Appreciation Rights, Restricted Shares,
Restricted Stock Units, Performance Shares, Performance Units, Stock Awards, or
any or all of them (but a Stock Award may not be granted to employees or
officers).

 

 

(c)

“Board” means the Board of Directors of PepsiCo.

 

 

(d)

“Cause” has the meaning set forth in Section 11(b)(ii).

 

 

(e)

“Change in Control” has the meaning set forth in Section 11(b)(i).

 

 

(f)

“Change-in-Control Treatment” has the meaning set forth in Section 11(a)(ii).

 

 

(g)

“Code” means the Internal Revenue Code of 1986, as amended.

 

 

(h)

“Committee” means, with respect to any matter relating to Section 8 of the Plan,
the Board, and with respect to all other matters under the Plan, the
Compensation Committee of the Board. The Compensation Committee shall be
appointed by the Board and shall consist of two or more outside, disinterested
members of the Board. In the judgment of the Board, the Compensation Committee
shall be qualified to administer the Plan as contemplated by (a) Rule 16b-3 of
the Exchange Act, (b) Code Section 162(m) and the regulations thereunder (or any
successor Code Section and regulations), and (c) any rules and regulations of a
stock exchange on which Common Stock is traded. Any member of the Compensation
Committee of the Board who does not satisfy the qualifications set out in the
preceding sentence may recuse himself or herself from any vote or other action
taken by the Compensation Committee of the Board. The Board may, at any time and
in its complete discretion, remove any member of the Compensation Committee and
may fill any vacancy in the Compensation Committee.

 

 

(i)

“Common Stock” means the common stock, par value 1 2/3 cents per share, of
PepsiCo.

 

 

(j)

“Company” means PepsiCo, its subsidiaries, divisions and affiliated businesses.

 

1



--------------------------------------------------------------------------------

 

(k)

“Covered Employee” means any PepsiCo employee for whom PepsiCo is subject to the
deductibility limitation imposed by Code Section 162(m).

 

 

(l)

“Eligible Person” means any of the following individuals who is designated by
the Committee as eligible to receive Awards, subject to the conditions set forth
in the Plan: (i) any employee of the Company (including any officer of the
Company and any Employee Director) provided that the term employee does not
include any individual who is not, as of the grant date of an Award, classified
by the Company as an employee on its corporate books and records even if that
individual is later reclassified (by the Company, any court or any governmental
agency) as an employee as of the grant date; (ii) any consultant or advisor of
the Company; and (iii) any Non-Employee Director who is eligible to receive an
Award in accordance with Section 8 hereof.

 

 

(m)

“Employee Director” means a member of the Board who is also an employee of the
Company.

 

 

(n)

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.

 

 

(o)

“Fair Market Value” on any date means the average of the high and low market
prices at which a share of Common Stock shall have been sold on such date, or
the immediately preceding trading day if such date was not a trading day, as
reported on the New York Stock Exchange Composite Transactions Listing and, in
the case of an ISO, means fair market value as determined by the Committee in
accordance with Code Section 422 and, in the case of an Option that is not
exempt from Code Section 409A, fair market value as determined by the Committee
in accordance with Code Section 409A.

 

 

(p)

“Good Reason” has the meaning set forth in Section 11(b)(iii).

 

 

(q)

“Initial Grant” has the meaning set forth in Section 8(b).

 

 

(r)

“ISO” means an Option satisfying the requirements of Code Section 422 and
designated as an ISO by the Committee.

 

 

(s)

“Non-Employee Director” means a member of the Board who is not an employee of
the Company.

 

 

(t)

“NQSO” or “Non-Qualified Stock Option” means an Option that does not satisfy the
requirements of Code Section 422 or that is not designated as an ISO by the
Committee.

 

 

(u)

“Options” means the right to purchase shares of Common Stock at a specified
price for a specified period of time.

 

 

(v)

“Option Exercise Price” means the purchase price per share of Common Stock
covered by an Option granted pursuant to the Plan.

 

 

(w)

“Participant” means an Eligible Person who has received an Award under the Plan.

 

 

(x)

“PepsiCo” means PepsiCo, Inc., a North Carolina corporation, and its successors
and assigns.

 

 

(y)

“Performance Awards” means an Award of Options, Performance Shares, Performance
Units, Restricted Shares, Restricted Stock Units or SARs conditioned on the
achievement of Performance Goals during a Performance Period.

 

 

(z)

“Performance-Based Exception” means the performance-based exception to the
deductibility limitations of Code Section 162(m), as set forth in Code
Section 162(m)(4)(C).

 

2



--------------------------------------------------------------------------------

 

(aa)

“Performance Goals” means the goals established by the Committee under
Section 7(d).

 

 

(bb)

“Performance Measures” means the criteria set out in Section 7(d) that may be
used by the Committee as the basis for a Performance Goal.

 

 

(cc)

“Performance Period” means the period established by the Committee during which
the achievement of Performance Goals is assessed in order to determine whether
and to what extent an Award that is conditioned on attaining Performance Goals
has been earned.

 

 

(dd)

“Performance Shares” means an Award of shares of Common Stock awarded to a
Participant based on the achievement of Performance Goals during a Performance
Period.

 

 

(ee)

“Performance Units” means an Award denominated in shares of Common Stock, cash
or a combination thereof, as determined by the Committee, awarded to a
Participant based on the achievement of Performance Goals during a Performance
Period.

 

 

(ff)

“Plan” means this PepsiCo, Inc. 2007 Long-Term Incentive Plan, as amended and
restated from time to time.

 

 

(gg)

“Prior Plans” means the PepsiCo, Inc. 2003 Long-Term Incentive Plan, the
PepsiCo, Inc. 1994 Long-Term Incentive Plan, the PepsiCo, Inc. 1995 Stock Option
Incentive Plan, the PepsiCo SharePower Stock Option Plan, the Director Stock
Plan, the PepsiCo 1987 Incentive Plan, the Quaker Long Term Incentive Plan of
1990, the Quaker Long Term Incentive Plan of 1999 and the Quaker Stock
Compensation Plan for Outside Directors, each as amended and restated from time
to time.

 

 

(hh)

“Restricted Shares” means shares of Common Stock that are subject to such
restrictions and such other terms and conditions as the Committee may establish.

 

 

(ii)

“Restricted Stock Units” means the right, as described in Section 7(c), to
receive an amount, payable in either cash, shares of Common Stock or a
combination thereof, equal to the value of a specified number of shares of
Common Stock, subject to such terms and conditions as the Committee may
establish.

 

 

(jj)

“Restriction Period” means, with respect to Performance Shares, Performance
Units, Restricted Shares or Restricted Stock Units, the period during which any
risk of forfeiture or other restrictions set by the Committee remain in effect.
Such restrictions remain in effect until such time as they have lapsed under the
terms and conditions of the Performance Shares, Performance Units, Restricted
Shares or Restricted Stock Units or as otherwise determined by the Committee.

 

 

(kk)

“SharePower Program” means the broad-based equity program under the Plan.

 

 

(ll)

“Stock Appreciation Rights” or “SARs” means the right to receive a payment equal
to the excess of the Fair Market Value of a share of Common Stock on the date
the Stock Appreciation Rights are exercised over the exercise price per share of
Common Stock established for those Stock Appreciation Rights at the time of
grant, multiplied by the number of shares of Common Stock with respect to which
the Stock Appreciation Rights are exercised.

 

 

(mm)

“Stock Award” means an Award of shares of Common Stock that are subject to such
terms, conditions and restrictions (if any) as determined by the Committee in
accordance with Section 7(e).

 

3



--------------------------------------------------------------------------------

3.

Administration of the Plan.

 

 

(a)

Authority of Committee. The Plan shall be administered by the Committee, which
shall have all the powers vested in it by the terms of the Plan, such powers to
include the authority (within the limitations described in the Plan):

 

 

•

to select the persons to be granted Awards under the Plan;

 

 

•

to determine the type, size and terms of Awards to be made to each Participant;

 

 

•

to determine the time when Awards are to be granted and any conditions that must
be satisfied before an Award is granted;

 

 

•

to establish objectives and conditions for earning Awards;

 

 

•

to determine whether an Award shall be evidenced by an agreement and, if so, to
determine the terms and conditions of such agreement (which shall not be
inconsistent with the Plan) and who must sign such agreement;

 

 

•

to determine whether the conditions for earning an Award have been met and
whether an Award will be paid at the end of an applicable Performance Period;

 

 

•

except as otherwise provided in Section 7(d), to modify the terms of Awards made
under the Plan;

 

 

•

to determine if, when and under what conditions payment of all or any part of an
Award may be deferred;

 

 

•

to determine whether the amount or payment of an Award should be reduced or
eliminated;

 

 

•

to determine the guidelines and/or procedures for the payment or exercise of
Awards; and

 

 

•

to determine whether an Award should qualify, regardless of its amount, as
deductible in its entirety for federal income tax purposes, including whether
any Awards granted to Covered Employees should comply with the Performance-Based
Exception.

 

 

(b)

Interpretation of Plan. The Committee shall have full power and authority to
administer and interpret the Plan and to adopt or establish such rules,
regulations, agreements, guidelines, procedures and instruments, which are not
contrary to the terms of the Plan and which, in its opinion, may be necessary or
advisable for the administration and operation of the Plan. The Committee’s
interpretations of the Plan, and all actions taken and determinations made by
the Committee pursuant to the powers vested in it hereunder, shall be conclusive
and binding on all parties concerned, including PepsiCo, its shareholders and
all Eligible Persons and Participants.

 

 

(c)

Delegation of Authority. To the extent not prohibited by law, the Committee
(i) may delegate its authority hereunder to one or more of its members or other
persons (except that no such delegation shall be permitted with respect to
Awards to Eligible Persons who are subject to Section 16 of the Exchange Act and
Awards

 

4



--------------------------------------------------------------------------------

 

intended to comply with the Performance-Based Exception) and (ii) may grant
authority to employees or designate employees of the Company to execute
documents on behalf of the Committee or to otherwise assist the Committee in the
administration and operation of the Plan.

 

4.

Eligibility.

 

 

(a)

General. Subject to the terms and conditions of the Plan, the Committee may,
from time to time, select from all Eligible Persons those to whom Awards shall
be granted under Section 7 and shall determine the nature and amount of each
Award. Non-Employee Directors shall be eligible to receive Awards only pursuant
to Section 8.

 

 

(b)

International Participants. Notwithstanding any provision of the Plan to the
contrary, in order to foster and promote achievement of the purposes of the Plan
or to comply with provisions of the laws in countries outside the United States
in which the Company operates or has employees, the Committee, in its sole
discretion, shall have the power and authority to (i) determine which Eligible
Persons (if any) employed by the Company outside the United States should
participate in the Plan, (ii) modify the terms and conditions of any Awards made
to such Eligible Persons, and (iii) establish sub-plans, modified Option
exercise procedures and other Award terms, conditions and procedures to the
extent such actions may be necessary or advisable to comply with provisions of
the laws in such countries outside the United States in order to assure the
lawfulness, validity and effectiveness of Awards granted under the Plan and to
the extent such actions are consistent with the Committee’s authority to amend
the Plan absent shareholder approval pursuant to Section 13(b).

 

5.

Shares of Common Stock Subject to the Plan.

 

 

(a)

Authorized Number of Shares. Unless otherwise authorized by PepsiCo’s
shareholders and subject to the provisions of this Section 5 and Section 10, the
maximum aggregate number of shares of Common Stock available for issuance under
the Plan shall be the total of (i) 65 million plus (ii) the total number of
shares of Common Stock underlying awards under the Prior Plans that are
cancelled or expire after the effective date of the Plan without delivery of
shares. Any of the authorized shares may be used for any of the types of Awards
described in the Plan, except:

 

 

(i)

at least 20 million of the authorized shares of Common Stock will be exclusively
available for issuance pursuant to Awards under the SharePower Program;

 

 

(ii)

no more than 20 million of the authorized shares of Common Stock may be issued
pursuant to Awards other than Options or SARs;

 

 

(iii)

no more than 45 million of the authorized shares of Common Stock may be issued
in the form of ISOs; and

 

 

(iv)

no more than 150,000 of the authorized shares of Common Stock may be issued in
connection with (A) Restricted Shares or Restricted Stock Units having a
time-based Restriction Period less than three years (but in no event less than
one year), subject to acceleration due to the Participant’s death, total
disability, retirement or retirement eligibility; (B) Restricted Shares or
Restricted Stock Units having a time-based Restriction Period that is actually
accelerated due to a Participant’s transfer to an affiliated business; or
(C) Stock Awards having a restriction on transferability of less than three
years (not including transfers to satisfy required tax withholding

 

5



--------------------------------------------------------------------------------

 

or intra-family transfers permitted by the Committee), subject to acceleration
due to the Participant’s death or total disability, in each case described in
(A), (B) or (C) above as specified in the applicable award agreement.

 

 

(b)

Share Counting. The following rules shall apply in determining the number of
shares of Common Stock remaining available for grant under the Plan:

 

 

(i)

In connection with the granting of an Option or other Award, the number of
shares of Common Stock available for issuance under the Plan shall be reduced by
the number of shares of Common Stock in respect of which the Option or Award is
granted or denominated. For example, upon the grant of stock-settled SARs, the
number of shares of Common Stock available for issuance under the Plan shall be
reduced by the full number of SARs granted, and the number of shares of Common
Stock available for issuance under the Plan shall not thereafter be increased
upon the exercise of the SARs and settlement in shares of Common Stock, even if
the actual number of shares of Common Stock delivered in settlement of the SARs
is less than the full number of SARs exercised. However, Awards that by their
terms do not permit settlement in shares of Common Stock shall not reduce the
number of shares of Common Stock available for issuance under the Plan.

 

 

(ii)

Any shares of Common Stock that are tendered by a Participant or withheld as
full or partial payment of withholding or other taxes or as payment for the
exercise or conversion price of an Award under the Plan shall not be added back
to the number of shares of Common Stock available for issuance under the Plan.

 

 

(iii)

Whenever any outstanding Option or other Award (or portion thereof) expires, is
cancelled, is settled in cash rather than in shares of Common Stock (pursuant to
the terms of an Award that permits but does not require cash settlement) or is
otherwise terminated for any reason without having been exercised or payment
having been made in the form of shares of Common Stock, the number of shares of
Common Stock available for issuance under the Plan shall be increased by the
number of shares of Common Stock allocable to the expired, cancelled, settled or
otherwise terminated Option or other Award (or portion thereof).

 

 

(iv)

Any shares of Common Stock underlying Awards granted through the assumption of,
or in substitution for, outstanding awards previously granted to individuals who
become employees of the Company as a result of a merger, consolidation,
acquisition or other corporate transaction involving the Company shall not,
unless required by law or regulation, count against the reserve of available
shares of Common Stock under the Plan.

 

 

(c)

Shares to be Delivered. The source of shares of Common Stock to be delivered by
the Company under the Plan shall be determined by the Company and may consist in
whole or in part of authorized but unissued shares or repurchased shares.

 

6.

Award Limitations.

The maximum number of shares of Common Stock subject to Options and SARs that
can be granted to any Eligible Person during a single calendar year shall not
exceed two (2) million. The maximum amount of Awards other than Options and SARs
that can be granted to any Eligible Person during a single calendar year shall
not exceed $15 million; provided that the foregoing limitation shall be applied
to an Award that is denominated in shares of Common Stock

 

6



--------------------------------------------------------------------------------

on the basis of the Fair Market Value of such shares on the date the Award is
granted. Notwithstanding the limitation set forth in the preceding sentence, the
maximum Award that may be granted to any Eligible Person for a Performance
Period longer than one calendar year shall not exceed the foregoing annual
maximum multiplied by the number of full calendar years in the Performance
Period.

 

7.

Awards to Eligible Persons.

 

 

(a)

Options.

 

 

(i)

Grants. Subject to the terms and conditions of the Plan, Options may be granted
to Eligible Persons. Options may consist of ISOs or NQSOs, as the Committee
shall determine. Options may be granted alone or in tandem with SARs. With
respect to Options granted in tandem with SARs, the exercise of either such
Options or such SARs will result in the simultaneous cancellation of the same
number of tandem SARs or Options, as the case may be.

 

 

(ii)

Option Exercise Price. The Option Exercise Price shall be equal to or, at the
Committee’s discretion, greater than the Fair Market Value on the date the
Option is granted, unless the Option was granted through the assumption of, or
in substitution for, outstanding awards previously granted to individuals who
became employees of the Company as a result of a merger, consolidation,
acquisition or other corporate transaction involving the Company.

 

 

(iii)

Term. The term of Options shall be determined by the Committee in its sole
discretion, but in no event shall the term exceed ten (10) years from the date
of grant; provided, however, that Awards of NQSOs and SARs covering up to five
(5) million shares of Common Stock, in the aggregate, may be issued with a term
of up to fifteen (15) years.

 

 

(iv)

ISO Limits. ISOs may be granted only to Eligible Persons who are employees of
PepsiCo or of any parent or subsidiary corporation (within the meaning of Code
Section 424) on the date of grant, and may only be granted to an employee who,
at the time the Option is granted, does not own stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of
PepsiCo or of any parent or subsidiary corporation (within the meaning of Code
Section 424). The aggregate Fair Market Value of all shares of Common Stock with
respect to which ISOs are exercisable by a Participant for the first time during
any calendar year (under all plans of the Company) shall not exceed $100,000 or
such other amount as may subsequently be specified by the Code and/or applicable
regulations. The aggregate Fair Market Value of such shares shall be determined
at the time the Option is granted. ISOs shall contain such other provisions as
the Committee shall deem advisable but shall in all events be consistent with
and contain or deem to contain all provisions required in order to qualify as
incentive stock options under Code Section 422.

 

 

(v)

No Repricing. Except for adjustments made pursuant to Section 10, the Option
Exercise Price for any outstanding Option granted under the Plan may not be
decreased after the date of grant nor may any outstanding Option granted under
the Plan be surrendered to the Company as consideration for the grant of a new
Option with a lower Option Exercise Price without the approval of PepsiCo’s
shareholders.

 

 

(vi)

Form of Payment. The Option Exercise Price shall be paid to the

 

7



--------------------------------------------------------------------------------

 

Company at the time of such exercise, subject to any applicable rules or
regulations adopted by the Committee:

 

 

(A)

to the extent permitted by applicable law, pursuant to cashless exercise
procedures that are, from time to time, approved by the Committee; proceeds from
any such exercise shall be used to pay the exercise costs, which include the
Option Exercise Price, statutory minimum applicable taxes, brokerage commissions
and SEC fees; any remaining proceeds from the sale shall be delivered to the
Participant in cash or stock as specified by the Participant;

 

 

(B)

through the tender of shares of Common Stock owned by the Participant (or by
delivering a certification or attestation of ownership of such shares) valued at
their Fair Market Value on the date of exercise;

 

 

(C)

in cash or its equivalent; or

 

 

(D)

by any combination of (A), (B), and (C) above.

 

 

(vii)

No Dividend Equivalents. No dividends or dividend equivalents may be paid on
Options. Except as otherwise provided herein, a Participant shall have no rights
as a holder of Common Stock with respect to shares of Common Stock covered by an
Option unless and until such shares of Common Stock have been registered to the
Participant as the owner.

 

 

(b)

Stock Appreciation Rights.

 

 

(i)

Grants. Subject to the terms and provisions of the Plan, SARs may be granted to
Eligible Persons. SARs may be granted alone or in tandem with Options. With
respect to SARs granted in tandem with Options, the exercise of either such
Options or such SARs will result in the simultaneous cancellation of the same
number of tandem SARs or Options, as the case may be.

 

 

(ii)

Exercise Price. The exercise price per share of Common Stock covered by a SAR
granted pursuant to the Plan shall be equal to or, at the Committee’s
discretion, greater than Fair Market Value on the date the SAR is granted,
unless the SAR was granted through the assumption of, or in substitution for,
outstanding awards previously granted to individuals who became employees of the
Company as a result of a merger, consolidation, acquisition or other corporate
transaction involving the Company.

 

 

(iii)

Term. The term of a SAR shall be determined by the Committee in its sole
discretion, but, subject to Section 7(a)(iii), in no event shall the term exceed
ten (10) years from the date of grant.

 

 

(iv)

No Repricing. Except for adjustments made pursuant to Section 10, the exercise
price for any outstanding SAR granted under the Plan may not be decreased after
the date of grant nor may any outstanding SAR granted under the Plan be
surrendered to the Company as consideration for the grant of a new SAR with a
lower exercise price without the approval of PepsiCo’s shareholders.

 

 

(v)

Form of Payment. The Committee may authorize payment of a SAR in the form of
cash, Common Stock valued at its Fair Market Value on the date of the exercise,
a combination thereof, or by any other method as the Committee may determine.

 

8



--------------------------------------------------------------------------------

 

(vi)

No Dividend Equivalents. No dividends or dividend equivalents may be paid on
SARs.

 

 

(c)

Restricted Shares / Restricted Stock Units.

 

 

(i)

Grants. Subject to the terms and provisions of the Plan, Restricted Shares or
Restricted Stock Units may be granted to Eligible Persons.

 

 

(ii)

Restrictions. The Committee shall impose such terms, conditions and/or
restrictions on any Restricted Shares or Restricted Stock Units granted pursuant
to the Plan as it may deem advisable including, without limitation: a
requirement that Participants pay a stipulated purchase price for each
Restricted Share or each Restricted Stock Unit; forfeiture conditions; transfer
restrictions; restrictions based upon the achievement of specific performance
goals (Company-wide, divisional, and/or individual); time-based restrictions on
vesting; and/or restrictions under applicable federal or state securities laws.
Except in the case of Awards covered by Section 5(a)(iv), any time-based
Restriction Period shall be for a minimum of three years (subject to
acceleration due to the Participant’s death, total disability, retirement or
retirement eligibility, in each case as specified in the applicable award
agreement). To the extent the Restricted Shares or Restricted Stock Units are
intended to be deductible under Code Section 162(m), the applicable restrictions
shall be based on the achievement of Performance Goals over a Performance
Period, as described in Section 7(d) below.

 

 

(iii)

Payment of Restricted Stock Units. Restricted Stock Units that become payable in
accordance with their terms and conditions shall be settled in cash, shares of
Common Stock, or a combination of cash and shares, as determined by the
Committee. Any person who holds Restricted Stock Units shall have no ownership
interest in the shares of Common Stock to which the Restricted Stock Units
relate unless and until payment with respect to such Restricted Stock Units is
actually made in shares of Common Stock.

 

 

(iv)

Transfer Restrictions. During the Restriction Period, Restricted Shares may not
be sold, assigned, transferred or otherwise disposed of, or mortgaged, pledged
or otherwise encumbered. In order to enforce the limitations imposed upon the
Restricted Shares, the Committee may (a) cause a legend or legends to be placed
on any certificates evidencing such Restricted Shares, and/or (b) cause “stop
transfer” instructions to be issued, as it deems necessary or appropriate.
Restricted Stock Units may not be sold, assigned, transferred or otherwise
disposed of, or mortgaged, pledged, or otherwise encumbered at any time.

 

 

(v)

Dividend and Voting Rights. Unless otherwise determined by the Committee, during
the Restriction Period, Participants who hold Restricted Shares shall have the
right to receive dividends in cash or other property or other distribution or
rights in respect of such shares and shall have the right to vote such shares as
the record owners thereof; provided that, unless otherwise determined by the
Committee, any dividends or other property payable to a Participant during the
Restriction Period shall be distributed to the Participant only if and when the
restrictions imposed on the applicable Restricted Shares lapse. Unless otherwise
determined by the Committee, during the Restriction Period, Participants who
hold Restricted Stock Units shall be credited with dividend equivalents in
respect of such Restricted Stock Units; provided that, unless otherwise

 

9



--------------------------------------------------------------------------------

 

determined by the Committee, such dividend equivalents shall be distributed
(without interest) to the Participant only if and when the restrictions imposed
on the applicable Restricted Stock Units lapse.

 

 

(vi)

Ownership of Restricted Shares. Restricted Shares issued under the Plan shall be
registered in the name of the Participant on the books and records of the
Company or its designee (or by one or more physical certificates if physical
certificates are issued with respect to such Restricted Shares) subject to the
applicable restrictions imposed by the Plan. If a Restricted Share is forfeited
in accordance with the restrictions that apply to such Restricted Shares, such
interest or certificate, as the case may be, shall be cancelled. At the end of
the Restriction Period that applies to Restricted Shares, the number of shares
to which the Participant is then entitled shall be delivered to the Participant
free and clear of the restrictions, either in certificated or uncertificated
form. No shares of Common Stock shall be registered in the name of the
Participant with respect to a Restricted Stock Unit unless and until such unit
is paid in shares of Common Stock.

 

 

(d)

Performance Awards.

 

 

(i)

Grants. Subject to the provisions of the Plan, Performance Awards may be granted
to Eligible Persons. Performance Awards may be granted either alone or in
addition to other Awards made under the Plan.

 

 

(ii)

Performance Goals. Unless otherwise determined by the Committee, Performance
Awards shall be conditioned on the achievement of Performance Goals (which shall
be based on one or more Performance Measures, as determined by the Committee)
over a Performance Period. The Performance Period shall be one year, unless
otherwise determined by the Committee, provided that the Restriction Period for
Performance Awards (not including Options, SARs or Awards covered by
Section 5(a)(iv)) shall be for a minimum of three years, subject to acceleration
due to the Participant’s death or total disability, in each case as specified in
the applicable award agreement.

 

 

(iii)

Performance Measures. The Performance Measure(s) to be used for purposes of
Performance Awards may be described in terms of objectives that are related to
the individual Participant or objectives that are Company-wide or related to a
subsidiary, division, department, region, function or business unit of the
Company, and may consist of one or more or any combination of the following
criteria: stock price; market share; sales revenue; cash flow; sales volume;
earnings per share; return on equity; return on assets; return on sales; return
on invested capital; economic value added; net earnings; total shareholder
return; gross margin; and costs. The Performance Goals based on these
Performance Measures may be expressed in absolute terms or relative to the
performance of other entities.

 

 

(iv)

Negative Discretion. Notwithstanding the achievement of any Performance Goal
established under the Plan, the Committee has the discretion to reduce, but not
increase, some or all of a Performance Award that would otherwise be paid to a
Participant.

 

 

(v)

Extraordinary Events. At, or at any time after, the time an Award is granted,
and to the extent permitted under Code Section 162(m) and the regulations
thereunder without adversely affecting the treatment of the Award under the
Performance-Based Exception, the Committee, in its sole

 

10



--------------------------------------------------------------------------------

 

discretion, may provide for the manner in which performance will be measured
against the Performance Goals (or may adjust the Performance Goals) to reflect
the impact of specific corporate transactions, accounting or tax law changes and
other extraordinary and nonrecurring events.

 

 

(vi)

Performance-Based Exception. With respect to any Award that is intended to
satisfy the conditions for the Performance-Based Exception under Code
Section 162(m): (A) the Committee shall interpret the Plan and this Section 7(d)
in light of Code Section 162(m) and the regulations thereunder; (B) the
Committee shall have no discretion to amend the Award in any way that would
adversely affect the treatment of the Award under Code Section 162(m) and the
regulations thereunder; and (C) such Award shall not be paid until the Committee
shall first have certified that the Performance Goals have been achieved.

 

 

(e)

Stock Awards.

 

 

(i)

Grants. Subject to the provisions of the Plan, Stock Awards consisting of shares
of Common Stock may be granted pursuant to this Section 7(e) only to Eligible
Persons who are consultants or advisors to the Company and may not be granted to
employees of the Company (including Employee Directors). Non-Employee Directors
are eligible to receive Stock Awards only pursuant to Section 8. Stock Awards
may be granted either alone or in addition to other Awards made under the Plan.

 

 

(ii)

Terms and Conditions. The shares of Common Stock subject to a Stock Award shall
be immediately vested at the time of grant and nonforfeitable at all times but
shall be subject to such other terms and conditions, including restrictions on
transferability, as determined by the Committee in its discretion subject to
Section 5(a)(iv) and the other provisions of the Plan. The shares of Common
Stock subject to a Stock Award shall be registered in the name of the
Participant.

 

8.

Awards to Non-Employee Directors.

 

 

(a)

Sole Awards. Notwithstanding anything in the other sections of the Plan to the
contrary, Non-Employee Directors are eligible to receive only Awards authorized
by this Section 8. The terms applicable under Section 7 for each such category
of Award shall apply under this Section 8 to the extent not inconsistent with
the provisions of this Section 8. The Committee retains the discretion to change
the amount and terms of the Initial Grant or the types of Awards to Non-Employee
Directors notwithstanding paragraphs (a), (b) and (c) of this Section 8.

 

 

(b)

Initial Grants. Each newly appointed Non-Employee Director shall, as soon as
practicable after initially becoming a member of the Board, be granted an Award
(the “Initial Grant”) of a Stock Award consisting of 1,000 shares of Common
Stock subject to the transfer restrictions in Section 8(c)(i) below.

 

 

(c)

Terms of Initial Grants to Non-Employee Directors.

 

 

(i)

Shares of Common Stock subject to a Stock Award granted to a Non-Employee
Director shall be immediately vested at the time of grant and nonforfeitable at
all times. However, such shares of Common Stock may not be sold, assigned,
transferred or otherwise disposed of, or mortgaged pledged or otherwise
encumbered, until the date the Non-Employee Director’s membership on the Board
ceases (except that this transfer restriction shall not prohibit: (A) PepsiCo’s
retaining shares to satisfy required tax withholding under Section 12(e), and
(B) intra-family transfers

 

11



--------------------------------------------------------------------------------

 

permitted by the Committee). In order to enforce the limitations imposed upon
such shares of Common Stock, the Committee may (a) cause a legend or legends to
be placed on any certificates evidencing such shares, and/or (b) cause “stop
transfer” instructions to be issued, as it deems necessary or appropriate.

 

 

(ii)

Non-Employee Directors who hold shares of Common Stock pursuant to a Stock Award
granted under this Section 8 shall have the right to receive dividends in cash
or other property and shall have the right to vote such shares as the record
owners thereof; provided that any securities of the Company that are distributed
to a Non-Employee Director shall be subject to the same transfer restrictions
that apply to such shares of Common Stock.

 

9.

Deferred Payments.

Subject to the terms of the Plan, the Committee may determine that all or a
portion of any Award to a Participant, whether it is to be paid in cash, shares
of Common Stock or a combination thereof, shall be deferred or may, in its sole
discretion, approve deferral elections made by Participants. Deferrals shall be
for such periods and upon such terms as the Committee may determine in its sole
discretion, which terms shall be designed to comply with Code Section 409A.
Notwithstanding the foregoing, deferral of Option or SAR gains shall not be
permitted under the Plan.

 

10.

Dilution and Other Adjustments.

In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, stock split, combination or exchange of shares or other change
in corporate structure affecting any class of Common Stock, the Committee shall
make such adjustments in the class and aggregate number of shares which may be
delivered under the Plan as described in Section 5, the individual award
maximums under Section 6, the class, number, and Option Exercise Price of
outstanding Options, the class number and exercise price of outstanding SARs and
the class and number of shares subject to any other Awards granted under the
Plan (provided the number of shares of any class subject to any Award shall
always be a whole number), as may be, and to such extent (if any), determined to
be appropriate and equitable by the Committee, and any such adjustment may, in
the sole discretion of the Committee, take the form of Options covering more
than one class of Common Stock. Such adjustment shall be conclusive and binding
for all purposes of the Plan.

 

11.

Change in Control.

 

 

(a)

Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change in Control:

 

 

(i)

If and to the extent that outstanding Awards under the Plan (A) are assumed by
the successor corporation (or affiliate thereto) or (B) are replaced with equity
awards that preserve the existing value of the Awards at the time of the Change
in Control and provide for subsequent payout in accordance with a vesting
schedule and Performance Goals, as applicable, that are the same or more
favorable to the Participants than the vesting schedule and Performance Goals
applicable to the Awards, then all such Awards or such substitutes thereof shall
remain outstanding and be governed by their respective terms and the provisions
of the Plan subject to Section 11(a)(iv) below.

 

 

(ii)

If and to the extent that outstanding Awards under the Plan are not assumed or
replaced in accordance with Section 11(a)(i) above, then upon the Change in
Control the following treatment (referred to as “Change-in-

 

12



--------------------------------------------------------------------------------

 

Control Treatment”) shall apply to such Awards: (A) outstanding Options and SARs
shall immediately vest and become exercisable; (B) the restrictions and other
conditions applicable to outstanding Restricted Shares, Restricted Stock Units
and Stock Awards, including vesting requirements, shall immediately lapse; such
Awards shall be free of all restrictions and fully vested; and, with respect to
Restricted Stock Units, shall be payable immediately in accordance with their
terms or, if later, as of the earliest permissible date under Code Section 409A;
and (C) outstanding Performance Awards granted under the Plan shall immediately
vest and shall become immediately payable in accordance with their terms as if
100% of the Performance Goals have been achieved.

 

 

(iii)

If and to the extent that outstanding Awards under the Plan are not assumed or
replaced in accordance with Section 11(a)(i) above, then in connection with the
application of the Change-in-Control Treatment set forth in Section 11(a)(ii)
above, the Board may, in its sole discretion, provide for cancellation of such
outstanding Awards at the time of the Change in Control in which case a payment
of cash, property or a combination thereof shall be made to each such
Participant upon the consummation of the Change in Control that is determined by
the Board in its sole discretion and that is at least equal to the excess (if
any) of the value of the consideration that would be received in such Change in
Control by the holders of PepsiCo’s securities relating to such Awards over the
exercise or purchase price (if any) for such Awards.

 

 

(iv)

If and to the extent that (A) outstanding Awards are assumed or replaced in
accordance with Section 11(a)(i) above and (B) a Participant’s employment with,
or performance of services for, the Company is terminated by the Company for any
reasons other than Cause or by such Participant for Good Reason, in each case,
within the two-year period commencing on the Change in Control, then, as of the
date of such Participant’s termination, the Change-in-Control Treatment set
forth in Section 11(a)(ii) above shall apply to all assumed or replaced Awards
of such Participant then outstanding.

 

 

(v)

Outstanding Options or SARs that are assumed or replaced in accordance with
Section 11(a)(i) may be exercised by the Participant in accordance with the
applicable terms and conditions of such Award as set forth in the applicable
award agreement or elsewhere; provided, however, that Options or SARs that
become exercisable in accordance with Section 11(a)(iv) may be exercised until
the expiration of the original full term of such Option or SAR notwithstanding
the other original terms and conditions of such Award.

 

 

(b)

Definitions.

 

 

(i)

For purposes of this Section 11, “Change in Control” means the occurrence of any
of the following events: (A) acquisition of 20% or more of the outstanding
voting securities of PepsiCo by another entity or group; excluding, however, the
following (1) any acquisition by PepsiCo or (2) any acquisition by an employee
benefit plan or related trust sponsored or maintained by PepsiCo; (B) during any
consecutive two-year period, persons who constitute the Board at the beginning
of the period cease to constitute at least 50% of the Board (unless the election
of each new Board member was approved by a majority of directors who began the
two-year period); (C) PepsiCo shareholders approve a merger or consolidation of
PepsiCo with another company, and PepsiCo is not the

 

13



--------------------------------------------------------------------------------

 

surviving company; or, if after such transaction, the other entity owns,
directly or indirectly, 50% or more of the outstanding voting securities of
PepsiCo; (D) PepsiCo shareholders approve a plan of complete liquidation of
PepsiCo or the sale or disposition of all or substantially all of PepsiCo’s
assets; or (E) any other event, circumstance, offer or proposal occurs or is
made, which is intended to effect a change in the control of PepsiCo, and which
results in the occurrence of one or more of the events set forth in clauses
(A) through (D) of this Section 11(b)(i).

 

 

(ii)

For purposes of this Section 11, “Cause” means with respect to any Participant,
unless otherwise provided in the applicable award agreement, (A) the
Participant’s willful misconduct that materially injures the Company; (B) the
Participant’s conviction of a felony or a plea of nolo contendere by Participant
with respect to a felony; or (C) the Participant’s continued failure to
substantially perform his or her duties with the Company (other than by reason
of the Participant’s disability) after written demand by the Company that
identifies the manner in which the Company believes that the Participant has not
performed his or her duties. A termination for Cause must be communicated to the
Participant by written notice that specifies the event or events claimed to
provide a basis for termination for Cause.

 

 

(iii)

For purposes of this Section 11, “Good Reason” means with respect to any
Participant, unless otherwise provided in the applicable award agreement,
without the Participant’s written consent, (A) the Company’s requiring the
Participant’s principal place of employment to be based at any location in
excess of thirty-five (35) miles from his or her primary place of employment as
it existed immediately prior to the Change in Control except for reasonably
required travel on the Company’s business that is not greater than such travel
requirements prior to the Change in Control; (B) a reduction in the
Participant’s base salary or wage rate or target annual or long-term cash
incentive opportunities as in effect immediately prior to the Change in Control
(other than an isolated, insubstantial and inadvertent failure that is promptly
remedied by the Company upon notice from the Participant) or failure to provide
compensation and benefits that are substantially similar in the aggregate to
those provided for by the Company immediately prior to the Change in Control; or
(C) a material reduction in the Participant’s job responsibilities, position or
duties with the Company as in effect immediately prior to the Change in Control.
A termination for Good Reason must be communicated to the Company by written
notice that specifies the event or events claimed to provide a basis for
termination for Good Reason; provided that the Participant’s written notice must
be tendered within ninety (90) days of the occurrence of such event or events.

 

12.

Miscellaneous Provisions.

 

 

(a)

Misconduct. Except as otherwise provided in agreements covering Awards
hereunder, a Participant shall forfeit all rights in his or her outstanding
Awards under the Plan, and all such outstanding Awards shall automatically
terminate and lapse, if the Committee determines that such Participant has
(i) used for profit or disclosed to unauthorized persons, confidential
information or trade secrets of the Company, (ii) breached any contract with or
violated any fiduciary obligation to the Company, including without limitation,
a violation of any Company code of conduct, (iii) engaged in unlawful trading in
the securities of PepsiCo or of another company based on information gained as a
result of that Participant’s employment or other relationship with the Company,
or (iv) committed a felony or other serious crime.

 

 

(b)

Rights as Shareholder. Except as otherwise provided herein, a Participant shall

 

14



--------------------------------------------------------------------------------

 

have no rights as a holder of Common Stock with respect to Awards hereunder,
unless and until the shares of Common Stock have been registered to the
Participant as the owner.

 

 

(c)

No Loans. No loans from the Company to Participants shall be permitted in
connection with the Plan.

 

 

(d)

Assignment or Transfer. Except as otherwise provided under the Plan, no Award
under the Plan or any rights or interests therein shall be transferable other
than by will or the laws of descent and distribution. The Committee may, in its
discretion, provide that an Award (other than an ISO) is transferable without
the payment of any consideration to a Participant’s family member, whether
directly or by means of a trust or otherwise, subject to such terms and
conditions as the Committee may impose. For this purpose, “family member” has
the meaning given to such term in the General Instructions to the Form S-8
registration statement under the Securities Act of 1933. All Awards under the
Plan shall be exercisable, during the Participant’s lifetime, only by the
Participant or a person who is a permitted transferee pursuant to this
Section 12(d). Once awarded, the shares of Common Stock (other than Restricted
Shares) received by Participants may be freely transferred, assigned, pledged or
otherwise subjected to lien, subject to: (i) the transfer restrictions in
Sections 7(e)(ii) and 8(c)(i) above; and (ii) the restrictions imposed by the
Securities Act of 1933, Section 16 of the Exchange Act and PepsiCo’s Insider
Trading Policy, each as amended from time to time.

 

 

(e)

Withholding Taxes. PepsiCo shall have the right to deduct from all Awards paid
in cash to a Participant any taxes required by law to be withheld with respect
to such Awards. All statutory minimum applicable withholding taxes arising with
respect to Awards paid in shares of Common Stock to a Participant shall be
satisfied by PepsiCo retaining shares of Common Stock having a Fair Market Value
on the date the tax is to be determined that is equal to the amount of such
statutory minimum applicable withholding tax (rounded, if necessary, to the next
highest whole number of shares of Common Stock); provided, however, that,
subject to any restrictions or limitations that the Committee deems appropriate,
a Participant may elect to satisfy such statutory minimum applicable withholding
tax through cash or cash proceeds.

 

 

(f)

Currency and Other Restrictions. The obligations of the Company to make delivery
of Awards in cash or Common Stock shall be subject to currency or other
restrictions imposed by any governmental authority or regulatory body having
jurisdiction over such Awards.

 

 

(g)

No Rights to Awards. Neither the Plan nor any action taken hereunder shall be
construed as giving any person any right to be retained in the employ or service
of the Company, and the Plan shall not interfere with or limit in any way the
right of the Company to terminate any person’s employment or service at any
time. Except as set forth herein, no employee or other person shall have any
claim or right to be granted an Award under the Plan. By accepting an Award, the
Participant acknowledges and agrees that (i) the Award will be exclusively
governed by the terms of the Plan, including the right reserved by the Company
to amend or cancel the Plan at any time without the Company incurring liability
to the Participant (except, to the extent the terms of the Award so provide, for
Awards already granted under the Plan), (ii) Awards are not a constituent part
of salary and the Participant is not entitled, under the terms and conditions of
employment, or by accepting or being granted Awards under the Plan to require
Awards to be granted to him or her in the future under the Plan or any other
plan, (iii) the value of Awards received under the Plan shall be excluded from
the calculation of termination indemnities or other severance payments or
benefits, and (iv) the Participant shall

 

15



--------------------------------------------------------------------------------

 

seek all necessary approval under, make all required notifications under, and
comply with all laws, rules and regulations applicable to the ownership of
Options and shares of Common Stock and the exercise of Options, including,
without limitation, currency and exchange laws, rules and regulations.

 

 

(h)

Beneficiary Designation. To the extent allowed by the Committee, each
Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named on a contingent or successive basis) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Unless the Committee determines
otherwise, each such designation shall revoke all prior designations by the same
Participant, shall be in a form prescribed by the Committee, and shall be
effective only when filed by the Participant in writing with the Company during
the Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

 

 

(i)

Costs and Expenses. The cost and expenses of administering the Plan shall be
borne by PepsiCo and not charged to any Award or to any Participant.

 

 

(j)

Fractional Shares. Fractional shares of Common Stock shall not be issued or
transferred under an Award, but the Committee may direct that cash be paid in
lieu of fractional shares or may round off fraction shares, in its discretion.

 

 

(k)

Funding of Plan. The Plan shall be unfunded and any benefits under the Plan
shall represent an unsecured promise to pay by the Company. PepsiCo shall not be
required to establish or fund any special or separate account or to make any
other segregation of assets to assure the payment of any Award under the Plan
and the existence of any such account or other segregation of assets shall be
consistent with the “unfunded” status of the Plan.

 

 

(l)

Indemnification. Provisions for the indemnification of officers and directors of
the Company in connection with the administration of the Plan shall be as set
forth in PepsiCo’s Certificate of Incorporation and Bylaws as in effect from
time to time.

 

 

(m)

Successors. All obligations of PepsiCo under the Plan with respect to Awards
granted hereunder shall be binding on any successor to PepsiCo, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of PepsiCo.

 

 

(n)

Compliance with Code Section 409A. The Plan is intended to satisfy the
requirements of Code Section 409A and any regulations or guidance that may be
adopted thereunder from time to time, including any transition relief available
under applicable guidance related to Code Section 409A. Pursuant to
Section 13(b), the Plan may be amended or interpreted by the Committee as it
determines necessary or appropriate in accordance with Code Section 409A and to
avoid a plan failure under Code Section 409A(a)(1).

 

13.

Effective Date, Governing Law, Amendments and Termination.

 

 

(a)

Effective Date. The Plan was approved by the Board on February 2, 2007 and shall
become effective on the date it is approved by PepsiCo’s shareholders.

 

 

(b)

Amendments. The Committee or the Board may at any time terminate or from time to
time amend the Plan in whole or in part, but no such action shall adversely
affect any rights or obligations with respect to any Awards granted prior to the
date of such termination or amendment without the consent of the affected
Participant except to the extent that the Committee reasonably determines that
such

 

16



--------------------------------------------------------------------------------

 

termination or amendment is necessary or appropriate to comply with applicable
law (including the provisions of Code Section 409A and the regulations
thereunder pertaining to the deferral of compensation) or the rules and
regulations of any stock exchange on which Common Stock is listed or quoted.
Notwithstanding the foregoing, unless PepsiCo’s shareholders shall have first
approved the amendment, no amendment of the Plan shall be effective if the
amendment would (i) increase the maximum number of shares of Common Stock that
may be delivered under the Plan or to any one individual (except to the extent
such amendment is made pursuant to Section 10 hereof), (ii) extend the maximum
period during which Awards may be granted under the Plan, (iii) add to the types
of awards that can be made under the Plan, (iv) change the Performance Measures
pursuant to which Performance Awards are earned, (v) modify the requirements as
to eligibility for participation in the Plan, (vi) decrease the grant or
exercise price of any Option or SAR to less than the Fair Market Value on the
date of grant; or (vii) require shareholder approval pursuant to the Plan or
applicable law or the rules of the principal securities exchange on which shares
of Common Stock are traded in order to be effective.

 

 

(c)

Governing Law. All questions pertaining to the construction, interpretation,
regulation, validity and effect of the provisions of the Plan shall be
determined in accordance with the laws of the State of North Carolina without
giving effect to conflict of laws principles.

 

 

(d)

Termination. No Awards shall be made under the Plan after the tenth anniversary
of the date on which PepsiCo’s shareholders approve the Plan.

 

17